





CITATION: R. v. Sirois, 2011 ONCA 370



DATE: 20110510



DOCKET: C50527



COURT OF APPEAL FOR ONTARIO



Laskin, Feldman and MacPherson JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



and



Michael Eric Sirois



Appellant



Monte MacGregor, for the appellant



Greg Skerkowski, for the respondent



Heard: May 6, 2011



On appeal from the sentence imposed
          on April 14, 2008 by Justice Patrick J. Flynn of the Superior Court of
          Justice, sitting without a jury.



APPEAL BOOK ENDORSEMENT



[1]

The appellant pleaded guilty to a four-count indictment charging him
    with two counts of second degree murder and two counts of aggravated assault. 
    The trial judge sentenced him to life imprisonment with no possibility of
    parole for 21 years.

[2]

The appellant appeals the parole ineligibility component of the
    sentence.  He submits that a period in the range proposed by the Crown, 1618
    years, is the appropriate period.

[3]

Despite Mr. MacGregors very able argument, we cannot agree with the
    appellant.  In particular, we do not agree that the trial judge unreasonably
    over-emphasized the brutality of the crimes, or described them in overly
    emotional language.  Reading the reasons as a whole it is evident that the
    trial judge did not consider the Crowns position on parole to reflect a fit
    period of ineligibility.

[4]

The considerations listed by Mr. Skerkowski at para. 37 of his factum, with
    which we agree, justified a 21-year period of parole ineligibility.

[5]

The appeal is dismissed.


